DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 18 are objected to because of the following informalities:
"first of components" should be "first set of components" [Claims 9, 18, lines 1, 1].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 recites "The non-transitory machine readable medium of claim 18" in line 1. There is insufficient antecedent basis for this limitation in the claims. That is, the claims only mention “the method” prior to this portion of the limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 10, 19 similarly recite, receive a request to analyze an infrastructure comprising a first set of components, wherein the request includes a first set of service level indicators associated with the first set of components and a first set of service level objectives associated with the infrastructure; retrieve keywords associated with the infrastructure; query a database, which comprises implementations of infrastructures, to retrieve a second set of components associated with the keywords, wherein each implementation is comprised of one or more components, wherein the second set of components are associated with a second set of service level indicators and a second set of service level objectives; determine whether the second set of service level objectives corresponds to the first set of service level objectives; upon determining that the second set of service level objectives corresponds to the first set of service level objectives, add extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators; and monitor the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met.
The limitations of determine whether the second set of service level objectives corresponds to the first set of service level objectives; upon determining that the second set of service level objectives corresponds to the first set of service level objectives, add extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators; and monitor the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, “determining” and “upon determining…add” in the context of this claim encompasses the user judging whether objectives correspond to other objects and adding service level indicators to a group of indicators, such as by writing this information down, when the objectives are determined to match. Lastly, “and monitor” encompasses the user observing and analyzing SLIs while an infrastructure is operating to determine if certain SLOs or requirements are met. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 10, 19 recite an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A system, comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to:; A non-transitory machine readable medium storing code, which when executed by a processor is configured to: receive a request to analyze an infrastructure comprising a first set of components, wherein the request includes a first set of service level indicators associated with the first set of components and a first set of service level objectives associated with the infrastructure; retrieve keywords associated with the infrastructure; query a database, which comprises implementations of infrastructures, to retrieve a second set of components associated with the keywords, wherein each implementation is comprised of one or more components, wherein the second set of components are associated with a second set of service level indicators and a second set of service level objectives. The system, infrastructure, first and second sets of components, memory, processor, and non-transitory machine readable medium storing code are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of receive a request to analyze an infrastructure comprising a first set of components, wherein the request includes a first set of service level indicators associated with the first set of components and a first set of service level objectives associated with the infrastructure; retrieve keywords associated with the infrastructure; query a database, which comprises implementations of infrastructures, to retrieve a second set of components associated with the keywords, wherein each implementation is comprised of one or more components, wherein the second set of components are associated with a second set of service level indicators and a second set of service level objectives represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receive a request to analyze an infrastructure comprising a first set of components, wherein the request includes a first set of service level indicators associated with the first set of components and a first set of service level objectives associated with the infrastructure; retrieve keywords associated with the infrastructure; query a database, which comprises implementations of infrastructures, to retrieve a second set of components associated with the keywords, wherein each implementation is comprised of one or more components, wherein the second set of components are associated with a second set of service level indicators and a second set of service level objectives represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception (Step 2B). Accordingly, claims 1, 10, 19 are not patent eligible.
Claims 2-9, 11-18, 20 depend on claims 1, 10, 19 and include all the limitations of these claims. Therefore, claims 1, 10, 19 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 2-4, 11-13, 20 recite the additional limitations pertaining to determining whether the third set of service level indicators indicate that the first set of service level objectives are met and upon determining that they are not met, output optional replacement components or an alert. This judicial exception is not integrated into a practical application. The additional steps pertaining to the determining are considered an abstract idea (mental process step). The additional elements pertaining to the outputting represent insignificant extra-solution activities and are mere data gathering steps. Therefore, these additional steps do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional steps pertaining to the determining are considered an abstract idea (mental process step). The additional elements pertaining to the outputting represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 2-4, 11-13, 20 are not patent eligible.
Claims 5-8, 14-17 recite additional limitations pertaining to receiving metadata and retrieving keywords. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 9, 18 recite limitations pertaining refining that the components comprise an application. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the application links the abstract idea (mental process steps) to the field of software applications. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-11, 13-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosuoka (US 2007/0294672) in view of Bell (US 9,361,354) and further in view of Lidstrom (US 2010/0091671).
Regarding claim 1, Mosuoka discloses:
A system, comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to: receive a request to analyze an infrastructure comprising a first set of components, wherein the request includes a first set of service level indicators associated with the first set of components and a first set of service level objectives associated with the infrastructure at least by ([0053] “The property item table storage area 123 stores information on property items relating to programs and apparatuses that require settings in order to execute a certain application system” [0099] “receives a judgment acquisition request message specifying a property item number, a new property value and an application SLO element from the operation management terminal 110 through the below-described sending/receiving unit 133, then the system setting management unit 130 judges whether input of the received new property value to the property item specified by the received property item number has an adverse impact on the received application SLO element, and returns the judgment result to the operation management terminal 110 through the below-described sending/receiving unit 133.”) and the first set of service level indicators is the property item number while the first set of SLOs is the application SLO element; further, [0053] & Fig. 3 disclose and show that the property item numbers 123b are associated with different object names 123c (first set of components); lastly Fig. 4 shows the association of the application SLOs 124c with the application system names 124b (infrastructure);
retrieve keywords associated with the infrastructure at least by ([0193] “Then, the system setting management unit 130 calls the configuration management unit 131 to search the configuration information table 126 a in order to acquire, as a variable V1, a row having the application system name field 126 b, the resource name field 126 c, and the property item number field 126 e equal respectively to the application system name, the resource name, and the property item number of the variable U1 (S237).”) and the retrieving of keywords is the acquiring of a row having a matching application system name field (infrastructure);
query a database, which comprises implementations of infrastructures, to retrieve a second set of components associated with the keywords at least by ([0079] “For example, the configuration information table storage area 126 stores a configuration information table 126 a as shown in FIG. 6 (a schematic diagram showing a configuration information table 126 a).” [0082] “The resource name field 126 c registers information specifying a resource such as a program, a computer, a device, or the like” [0171] “Then, the system setting management unit 130 calls the configuration management unit 131 to search the configuration information table 126 a and the confirmation management table 127 a in order to acquire resource names and property items corresponding to the variables P and S. Here, determined resource names and property items are acquired as a variable C, and non-determined ones as a variable T (S215).”) and the retrieved second set of components associated with keywords are the resource names, which also can represent programs, acquired from configuration table 126a stored in configuration information table storage area,
wherein each implementation is comprised of one or more components at least by ([0080] “As shown in the figure, the configuration information table 126 a has an application system name field 126 b, a resource name field 126 c, a delivery address field 126 d, a property item number field 126 e, and a property value field 126 f.”) and at least Fig. 6 shows that each of the resource names (components) is associated with an application system (infrastructure),
wherein the second set of components are associated with a second set of service level indicators and a second set of service level objectives at least by ([0069]-[0070] describe Fig. 5 which includes the property item numbers and standard SLO fields [0080] “As shown in the figure, the configuration information table 126 a has an application system name field 126 b, a resource name field 126 c, a delivery address field 126 d, a property item number field 126 e, and a property value field 126 f.”) and at least Fig. 6 shows that each of the resource names (second set of components) is associated with different property item numbers (second set of service level indicators) while Fig. 5 shows that the property item numbers are associated with standard SLOs (second set of SLOs);
determine whether the second set of service level objectives corresponds to the first set of service level objectives at least by ([0168] “Further, the system setting management unit 130 extracts the application SLO elements from the received item request message, and acquires the extracted application SLO elements as a variable J (S212).” [0169] “The system setting management unit 130 calls the configuration management unit 131 to search the application SLO table 124 a in order to acquire, as a variable A, rows whose application SLO field 124 c coincides with content of the variable J (S213).”) and the determining is the acquiring of rows whose application SLO fields coincide with the queried application SLO elements.
Mosuoka fails to disclose “upon determining that the second set of service level objectives corresponds to the first set of service level objectives, add extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators; and monitor the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met”
However, Bell teaches the following limitations, upon determining that the second set of service level objectives corresponds to the first set of service level objectives, add extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators at least by ([cols. 10-11, lines 41-3, 50-58] “Together with FIG. 3, FIG. 4 illustrates another aspect of the invention, which allows the system to aggregate service levels in a service area, even at the same sub-service area. For example, Service Level 2 322 shown in FIG. 3 includes both the Sub-Service Level Objective 1 308 associated with access control for Group A and the Sub-Service Level Objective 3 312 for access control for Group B. As shown in FIG. 4, Group A has an access control list 410 of which grants access to John, Jack, and Mary, while denying access to Steve and Mark 430. Group B has an access control list 415 which grants access to the Administrator Group 420, which includes Tim, Job, and Mark 430. Because File 4 is designated to receive both the access control service level objectives listed in the Sub-Service Level Objective 1 308 and the Sub-Service Level Objective 3 312, there is a need to aggregate the two Sub-Service Level Objectives 1 and 3 (308 and 312, respectively) into a single Aggregate Access Control List 450…The method 500 identifies 502 service level objectives (sub-service level objectives) that have the ability to be aggregated into larger service levels. The method 500 also identifies and resolves 504 any potential conflicts between the service level objectives using a priority system or series of logical rules. After resolving any conflicts, the method 500 then aggregates 506 service level objectives into larger service level objectives, which are generally comprised of at least two sub-service level objectives”) and the sub-service level objectives are the SLIs; therefore, the adding of extra SLIs from the second set of SLIs is the aggregating of the two different sub SLOs (first and second sets of SLIs) to form an aggregated or larger group of SLOs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bell into the teaching of Mosuoka because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Mosuoka with the aggregated service levels of Bell because “the ability to create aggregate service levels 320, 322, 324, 326, and 328, means that in scenarios where the service levels do not conflict (in areas such as access control, auditing control, and the like), the information management service 102 has the ability to apply each of the sub-service levels (such as 308, 310, 312, and 314) without requiring the client to create a master list of users with access or auditing control for a particular fil” (Bell, [col. 9, lines 38-45]).
Mosuoka, Bell fails to disclose “and monitor the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met”
However, Lidstrom teaches the above limitations at least by ([0053] “In order to evaluate the fulfilment of service level agreements in a mobile network, different “Service Level Objectives” (SLO) may be defined based on monitored performance indicators (KPI), such that one or more specific performance indicators are associated with each service level objective. Thus, a service level objective SLO is basically deemed to be fulfilled as long as no associated performance indicator KPI exceeds a predefined violation level for more than a maximum acceptable time period.” [0055] “A plurality of service level objectives 404 have also been defined for the SLA rule engine 400 a, each being dependent on one or more performance indicators 406. An SLA rule may basically involve one or more SLO's. In this example, a first service level objective SLO1 is associated with performance indicators KPI1 and KPI2.” [0066] “It is assumed that a degradation rule and a violation rule has been created with respect to a certain SLA as described above. In a first illustrated step 600, a performance indicator KPI is monitored, being relevant for the two network performance rules. In a next step 602, the degradation rule is evaluated to determine whether it is met or not, according to the monitored performance indicator. As long as the degradation rule is satisfied, it is still evaluated on a regular basis as described above, thus repeating steps 600 and 602 frequently.”) and the KPIs (third set of service level indicators) are monitored in step 600 of Fig. 6, to determine if a degradation rule is satisfied at step 602, wherein each of the rules involve one or more SLOs. Therefore, the first set of SLOs are the SLOs corresponding to the degradation rule, as in the provided example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lidstrom into the teaching of Mosuoka, Bell because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references with the SLA rule engine of LIdstrom in order to “improve the fulfilment of service level agreements (SLA) in a mobile services access network” (LIdstrom, [0043]).
As per claim 2, claim 1 is incorporated, Lidstrom further discloses:
wherein the processor is further configured to: determine during operation of the infrastructure whether the third set of service level indicators indicate that the first set of service level objectives are met at least by ([0055] “A plurality of service level objectives 404 have also been defined for the SLA rule engine 400 a, each being dependent on one or more performance indicators 406. An SLA rule may basically involve one or more SLO's. In this example, a first service level objective SLO1 is associated with performance indicators KPI1 and KPI2.” [0066] “It is assumed that a degradation rule and a violation rule has been created with respect to a certain SLA as described above. In a first illustrated step 600, a performance indicator KPI is monitored, being relevant for the two network performance rules. In a next step 602, the degradation rule is evaluated to determine whether it is met or not, according to the monitored performance indicator. As long as the degradation rule is satisfied, it is still evaluated on a regular basis as described above, thus repeating steps 600 and 602 frequently.”) and Fig. 6, steps 600 and 602 show that the performance indicators (third set of SLIs) are continuously monitored as long as the degradation rule, corresponding to the SLOs, are satisfied. That is, the degradation rule satisfied step, at 602, indicates “yes” as shown in Fig. 6.
As per claim 4, claim 2 is incorporated, Lidstrom further discloses:
wherein the processor is further configured to: upon a determination that the third set of service level indicators fail to meet the first set of service level objectives, output an alert that the first set of components fail to meet the first set of service level objectives at least by ([0067] “However, if the degradation rule is not satisfied in step 602, a session admission rule is modified or added, in a step 604, hopefully impacting the monitored performance indicator.” [0084] “Moreover, As soon as the SLA rule engine outcome gives rise to a change of existing admission rules for any subscriber category or service, the helpdesk can be notified in runtime about the decision taken. For example, the SLA rule engine may provide the message that “all Bronze subscribers for the free Poker Service are currently at reject status due to extremely high interest in the Platinum World Cup Soccer Service”. This type of notifications will thus enable improved end-user support through the helpdesk”) and a determination of “No” for degradation rule satisfied at step 602 cause a modification of session admission rule which further causes a notification to be send to the helpdesk.
As per claim 5, claim 1 is incorporated, Mosuoka further discloses:
wherein retrieving keywords associated with the infrastructure comprises: retrieving metadata associated with the infrastructure; and analyzing the metadata to retrieve keywords associated with the infrastructure at least by ([0193] “Then, the system setting management unit 130 calls the configuration management unit 131 to search the configuration information table 126 a in order to acquire, as a variable V1, a row having the application system name field 126 b, the resource name field 126 c, and the property item number field 126 e equal respectively to the application system name, the resource name, and the property item number of the variable U1 (S237).”) and the retrieving of keywords is the acquiring of a row having a matching application system name field (infrastructure).
As per claim 9, claim 1 is incorporated, Mosuoka further discloses:
wherein at least one of the first of components comprises an application at least by ([0053] & Fig. 3 which disclose and show that the property item numbers 123b are associated with different object names 123c (first set of components) [0057] “The object name field 123 c registers a name of a program, an apparatus, or the like, that requires setting.”).
Regarding claim 10, Mosuoka discloses:
A method, comprising: receiving a request to analyze an infrastructure comprising a first set of components, wherein the request includes a first set of service level indicators associated with the first set of components and a first set of service level objectives associated with the infrastructure at least by ([0053] “The property item table storage area 123 stores information on property items relating to programs and apparatuses that require settings in order to execute a certain application system” [0099] “receives a judgment acquisition request message specifying a property item number, a new property value and an application SLO element from the operation management terminal 110 through the below-described sending/receiving unit 133, then the system setting management unit 130 judges whether input of the received new property value to the property item specified by the received property item number has an adverse impact on the received application SLO element, and returns the judgment result to the operation management terminal 110 through the below-described sending/receiving unit 133.”) and the first set of service level indicators is the property item number while the first set of SLOs is the application SLO element; further, [0053] & Fig. 3 disclose and show that the property item numbers 123b are associated with different object names 123c (first set of components); lastly Fig. 4 shows the association of the application SLOs 124c with the application system names 124b (infrastructure);
retrieving keywords associated with the infrastructure at least by ([0193] “Then, the system setting management unit 130 calls the configuration management unit 131 to search the configuration information table 126 a in order to acquire, as a variable V1, a row having the application system name field 126 b, the resource name field 126 c, and the property item number field 126 e equal respectively to the application system name, the resource name, and the property item number of the variable U1 (S237).”) and the retrieving of keywords is the acquiring of a row having a matching application system name field (infrastructure);
querying a database, which comprises implementations of infrastructures, to retrieve a second set of components associated with the keywords at least by ([0079] “For example, the configuration information table storage area 126 stores a configuration information table 126 a as shown in FIG. 6 (a schematic diagram showing a configuration information table 126 a).” [0082] “The resource name field 126 c registers information specifying a resource such as a program, a computer, a device, or the like” [0171] “Then, the system setting management unit 130 calls the configuration management unit 131 to search the configuration information table 126 a and the confirmation management table 127 a in order to acquire resource names and property items corresponding to the variables P and S. Here, determined resource names and property items are acquired as a variable C, and non-determined ones as a variable T (S215).”) and the retrieved second set of components associated with keywords are the resource names, which also can represent programs, acquired from configuration table 126a stored in configuration information table storage area,
wherein each implementation is comprised of one or more components at least by ([0080] “As shown in the figure, the configuration information table 126 a has an application system name field 126 b, a resource name field 126 c, a delivery address field 126 d, a property item number field 126 e, and a property value field 126 f.”) and at least Fig. 6 shows that each of the resource names (components) is associated with an application system (infrastructure),
wherein the second set of components are associated with a second set of service level indicators and a second set of service level objectives at least by ([0069]-[0070] describe Fig. 5 which includes the property item numbers and standard SLO fields [0080] “As shown in the figure, the configuration information table 126 a has an application system name field 126 b, a resource name field 126 c, a delivery address field 126 d, a property item number field 126 e, and a property value field 126 f.”) and at least Fig. 6 shows that each of the resource names (second set of components) is associated with different property item numbers (second set of service level indicators) while Fig. 5 shows that the property item numbers are associated with standard SLOs (second set of SLOs), determining whether the second set of service level objectives corresponds to the first set of service level objectives at least by ([0168] “Further, the system setting management unit 130 extracts the application SLO elements from the received item request message, and acquires the extracted application SLO elements as a variable J (S212).” [0169] “The system setting management unit 130 calls the configuration management unit 131 to search the application SLO table 124 a in order to acquire, as a variable A, rows whose application SLO field 124 c coincides with content of the variable J (S213).”) and the determining is the acquiring of rows whose application SLO fields coincide with the queried application SLO elements.
Mosuoka fails to disclose “upon determining that the second set of service level objectives corresponds to the first set of service level objectives, adding extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators; and monitoring the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met”
However, Bell teaches the following limitations, upon determining that the second set of service level objectives corresponds to the first set of service level objectives, adding extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators at least by ([cols. 10-11, lines 41-3, 50-58] “Together with FIG. 3, FIG. 4 illustrates another aspect of the invention, which allows the system to aggregate service levels in a service area, even at the same sub-service area. For example, Service Level 2 322 shown in FIG. 3 includes both the Sub-Service Level Objective 1 308 associated with access control for Group A and the Sub-Service Level Objective 3 312 for access control for Group B. As shown in FIG. 4, Group A has an access control list 410 of which grants access to John, Jack, and Mary, while denying access to Steve and Mark 430. Group B has an access control list 415 which grants access to the Administrator Group 420, which includes Tim, Job, and Mark 430. Because File 4 is designated to receive both the access control service level objectives listed in the Sub-Service Level Objective 1 308 and the Sub-Service Level Objective 3 312, there is a need to aggregate the two Sub-Service Level Objectives 1 and 3 (308 and 312, respectively) into a single Aggregate Access Control List 450…The method 500 identifies 502 service level objectives (sub-service level objectives) that have the ability to be aggregated into larger service levels. The method 500 also identifies and resolves 504 any potential conflicts between the service level objectives using a priority system or series of logical rules. After resolving any conflicts, the method 500 then aggregates 506 service level objectives into larger service level objectives, which are generally comprised of at least two sub-service level objectives”) and the sub-service level objectives are the SLIs; therefore, the adding of extra SLIs from the second set of SLIs is the aggregating of the two different sub SLOs (first and second sets of SLIs) to form an aggregated or larger group of SLOs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bell into the teaching of Mosuoka because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Mosuoka with the aggregated service levels of Bell because “the ability to create aggregate service levels 320, 322, 324, 326, and 328, means that in scenarios where the service levels do not conflict (in areas such as access control, auditing control, and the like), the information management service 102 has the ability to apply each of the sub-service levels (such as 308, 310, 312, and 314) without requiring the client to create a master list of users with access or auditing control for a particular fil” (Bell, [col. 9, lines 38-45]).
Mosuoka, Bell fails to disclose “and monitoring the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met”
However, Lidstrom teaches the above limitations at least by ([0053] “In order to evaluate the fulfilment of service level agreements in a mobile network, different “Service Level Objectives” (SLO) may be defined based on monitored performance indicators (KPI), such that one or more specific performance indicators are associated with each service level objective. Thus, a service level objective SLO is basically deemed to be fulfilled as long as no associated performance indicator KPI exceeds a predefined violation level for more than a maximum acceptable time period.” [0055] “A plurality of service level objectives 404 have also been defined for the SLA rule engine 400 a, each being dependent on one or more performance indicators 406. An SLA rule may basically involve one or more SLO's. In this example, a first service level objective SLO1 is associated with performance indicators KPI1 and KPI2.” [0066] “It is assumed that a degradation rule and a violation rule has been created with respect to a certain SLA as described above. In a first illustrated step 600, a performance indicator KPI is monitored, being relevant for the two network performance rules. In a next step 602, the degradation rule is evaluated to determine whether it is met or not, according to the monitored performance indicator. As long as the degradation rule is satisfied, it is still evaluated on a regular basis as described above, thus repeating steps 600 and 602 frequently.”) and the KPIs (third set of service level indicators) are monitored in step 600 of Fig. 6, to determine if a degradation rule is satisfied at step 602, wherein each of the rules involve one or more SLOs. Therefore, the first set of SLOs are the SLOs corresponding to the degradation rule, as in the provided example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lidstrom into the teaching of Mosuoka, Bell because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references with the SLA rule engine of LIdstrom in order to “improve the fulfilment of service level agreements (SLA) in a mobile services access network” (LIdstrom, [0043]).
Regarding claim 19, Mosuoka discloses:
A non-transitory machine readable medium storing code, which when executed by a processor is configured to: receive a request to analyze an infrastructure comprising a first set of components, wherein the request includes a first set of service level indicators associated with the first set of components and a first set of service level objectives associated with the infrastructure at least by ([0053] “The property item table storage area 123 stores information on property items relating to programs and apparatuses that require settings in order to execute a certain application system” [0099] “receives a judgment acquisition request message specifying a property item number, a new property value and an application SLO element from the operation management terminal 110 through the below-described sending/receiving unit 133, then the system setting management unit 130 judges whether input of the received new property value to the property item specified by the received property item number has an adverse impact on the received application SLO element, and returns the judgment result to the operation management terminal 110 through the below-described sending/receiving unit 133.”) and the first set of service level indicators is the property item number while the first set of SLOs is the application SLO element; further, [0053] & Fig. 3 disclose and show that the property item numbers 123b are associated with different object names 123c (first set of components); lastly Fig. 4 shows the association of the application SLOs 124c with the application system names 124b (infrastructure);
retrieve keywords associated with the infrastructure at least by ([0193] “Then, the system setting management unit 130 calls the configuration management unit 131 to search the configuration information table 126 a in order to acquire, as a variable V1, a row having the application system name field 126 b, the resource name field 126 c, and the property item number field 126 e equal respectively to the application system name, the resource name, and the property item number of the variable U1 (S237).”) and the retrieving of keywords is the acquiring of a row having a matching application system name field (infrastructure);
query a database, which comprises implementations of infrastructures, to retrieve a second set of components associated with the keywords at least by ([0079] “For example, the configuration information table storage area 126 stores a configuration information table 126 a as shown in FIG. 6 (a schematic diagram showing a configuration information table 126 a).” [0082] “The resource name field 126 c registers information specifying a resource such as a program, a computer, a device, or the like” [0171] “Then, the system setting management unit 130 calls the configuration management unit 131 to search the configuration information table 126 a and the confirmation management table 127 a in order to acquire resource names and property items corresponding to the variables P and S. Here, determined resource names and property items are acquired as a variable C, and non-determined ones as a variable T (S215).”) and the retrieved second set of components associated with keywords are the resource names, which also can represent programs, acquired from configuration table 126a stored in configuration information table storage area,
wherein each implementation is comprised of one or more components at least by ([0080] “As shown in the figure, the configuration information table 126 a has an application system name field 126 b, a resource name field 126 c, a delivery address field 126 d, a property item number field 126 e, and a property value field 126 f.”) and at least Fig. 6 shows that each of the resource names (components) is associated with an application system (infrastructure),
wherein the second set of components are associated with a second set of service level indicators and a second set of service level objectives at least by ([0069]-[0070] describe Fig. 5 which includes the property item numbers and standard SLO fields [0080] “As shown in the figure, the configuration information table 126 a has an application system name field 126 b, a resource name field 126 c, a delivery address field 126 d, a property item number field 126 e, and a property value field 126 f.”) and at least Fig. 6 shows that each of the resource names (second set of components) is associated with different property item numbers (second set of service level indicators) while Fig. 5 shows that the property item numbers are associated with standard SLOs (second set of SLOs);
determine whether the second set of service level objectives corresponds to the first set of service level objectives at least by ([0168] “Further, the system setting management unit 130 extracts the application SLO elements from the received item request message, and acquires the extracted application SLO elements as a variable J (S212).” [0169] “The system setting management unit 130 calls the configuration management unit 131 to search the application SLO table 124 a in order to acquire, as a variable A, rows whose application SLO field 124 c coincides with content of the variable J (S213).”) and the determining is the acquiring of rows whose application SLO fields coincide with the queried application SLO elements.
Mosuoka fails to disclose “upon determining that the second set of service level objectives corresponds to the first set of service level objectives, add extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators; and monitor the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met”
However, Bell teaches the following limitations, upon determining that the second set of service level objectives corresponds to the first set of service level objectives, add extra service level indicators from the second set of service level indicators to the first set of service level indicators to create a third set of service level indicators at least by ([cols. 10-11, lines 41-3, 50-58] “Together with FIG. 3, FIG. 4 illustrates another aspect of the invention, which allows the system to aggregate service levels in a service area, even at the same sub-service area. For example, Service Level 2 322 shown in FIG. 3 includes both the Sub-Service Level Objective 1 308 associated with access control for Group A and the Sub-Service Level Objective 3 312 for access control for Group B. As shown in FIG. 4, Group A has an access control list 410 of which grants access to John, Jack, and Mary, while denying access to Steve and Mark 430. Group B has an access control list 415 which grants access to the Administrator Group 420, which includes Tim, Job, and Mark 430. Because File 4 is designated to receive both the access control service level objectives listed in the Sub-Service Level Objective 1 308 and the Sub-Service Level Objective 3 312, there is a need to aggregate the two Sub-Service Level Objectives 1 and 3 (308 and 312, respectively) into a single Aggregate Access Control List 450…The method 500 identifies 502 service level objectives (sub-service level objectives) that have the ability to be aggregated into larger service levels. The method 500 also identifies and resolves 504 any potential conflicts between the service level objectives using a priority system or series of logical rules. After resolving any conflicts, the method 500 then aggregates 506 service level objectives into larger service level objectives, which are generally comprised of at least two sub-service level objectives”) and the sub-service level objectives are the SLIs; therefore, the adding of extra SLIs from the second set of SLIs is the aggregating of the two different sub SLOs (first and second sets of SLIs) to form an aggregated or larger group of SLOs.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bell into the teaching of Mosuoka because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Mosuoka with the aggregated service levels of Bell because “the ability to create aggregate service levels 320, 322, 324, 326, and 328, means that in scenarios where the service levels do not conflict (in areas such as access control, auditing control, and the like), the information management service 102 has the ability to apply each of the sub-service levels (such as 308, 310, 312, and 314) without requiring the client to create a master list of users with access or auditing control for a particular fil” (Bell, [col. 9, lines 38-45]).
Mosuoka, Bell fails to disclose “and monitor the third set of service level indicators during operation of the infrastructure to determine whether the first set of service level objectives are met”
However, Lidstrom teaches the above limitations at least by ([0053] “In order to evaluate the fulfilment of service level agreements in a mobile network, different “Service Level Objectives” (SLO) may be defined based on monitored performance indicators (KPI), such that one or more specific performance indicators are associated with each service level objective. Thus, a service level objective SLO is basically deemed to be fulfilled as long as no associated performance indicator KPI exceeds a predefined violation level for more than a maximum acceptable time period.” [0055] “A plurality of service level objectives 404 have also been defined for the SLA rule engine 400 a, each being dependent on one or more performance indicators 406. An SLA rule may basically involve one or more SLO's. In this example, a first service level objective SLO1 is associated with performance indicators KPI1 and KPI2.” [0066] “It is assumed that a degradation rule and a violation rule has been created with respect to a certain SLA as described above. In a first illustrated step 600, a performance indicator KPI is monitored, being relevant for the two network performance rules. In a next step 602, the degradation rule is evaluated to determine whether it is met or not, according to the monitored performance indicator. As long as the degradation rule is satisfied, it is still evaluated on a regular basis as described above, thus repeating steps 600 and 602 frequently.”) and the KPIs (third set of service level indicators) are monitored in step 600 of Fig. 6, to determine if a degradation rule is satisfied at step 602, wherein each of the rules involve one or more SLOs. Therefore, the first set of SLOs are the SLOs corresponding to the degradation rule, as in the provided example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lidstrom into the teaching of Mosuoka, Bell because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references with the SLA rule engine of LIdstrom in order to “improve the fulfilment of service level agreements (SLA) in a mobile services access network” (LIdstrom, [0043]).
Claims 11, 13-14, 18, 20 recite similar claim limitations as the system of claims 2, 4-5, 9, except that they set forth the claimed invention as a method or non-transitory machine readable medium, as such they are rejected for the same reasons as applied hereinabove.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mosuoka (US 2007/0294672) in view of Bell (US 9,361,354) and Lidstrom (US 2010/0091671) and further in view of Kesavan (US 2017/0031600).
As per claim 3, claim 2 is incorporated, Mosuoka, Bell, Lidstrom fail to disclose “wherein the processor is further configured to: upon a determination that the third set of service level indicators fail to meet the first set of service level objectives, output optional replacement components for the first set of components”
However, Kesavan teaches the above limitation at least by ([Abstract] “Real-time performance statistics of the logical storage pool may be collected and evaluated against the service level agreement to determine whether a storage device does not satisfy the service level agreement. For example, a latency of a storage device within the logical storage pool may increase overtime as log files and/or other data of the application increase. Accordingly, a new logical storage pool may be automatically and dynamically defined and provisioned for the application to replace the logical storage pool. The new logical storage pool may comprise storage devices expected to satisfy the storage level agreement” [0047] “For example, the SLA may specify performance metrics, desired throughput, acceptable latency, data loss prevention, and/or other levels of service requested from the storage environment by the database application.” [0051] “In an example, the real-time performance statistics may be compared with the SLA to determine whether a storage device does not satisfy the SLA. For example, latency of the 10 k RPM SATA storage device may have increased overtime due to an increase in management of database logs and data, and thus the 10 k RPM SATA storage device may be identified as not satisfying a latency metric of the SLA. A replacement storage device, such as cloud storage, may be identified as a replacement for the 10 k RPM SATA storage device because the cloud storage may have a probability of satisfying the SLA above a threshold probability (e.g., measured latency of the cloud storage may satisfy the latency metric of the SLA).”) and the third set of service level indicators of the first SLOs are the performance metrics, desired throughput, acceptable latency, data loss prevention, and/or other levels of service requested from the storage environment by the database application for each SLA; further, the replacement components are the logical storage pool.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kesavan into the teaching of Mosuoka, Bell, Lidstrom because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references with the replacing of devices based on monitoring of SLAs as in Kesavan in order to “increase performance of the application in a dynamic and automated manner as opposed to waiting on the storage administrator to manually configure a new storage pool” (Kesavan, [0016]).
Claim 12 recites similar claim limitations as the system of claim 3, except that it sets forth the claimed invention as a method, as such it is rejected for the same reason as applied hereinabove.

Claims 6-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mosuoka (US 2007/0294672) in view of Bell (US 9,361,354) and Lidstrom (US 2010/0091671) and further in view of Hanner (US 2018/0285571).
As per claim 6, claim 5 is incorporated, Mosuoka, Bell, Lidstrom fail to disclose “wherein the metadata comprises source code associated with the first set of components”
However, Hanner teaches the above limitation at least by ([0011] “Continuous integration refers to merging the work product of development individuals and/or teams working on different components of an application into a shared code repository. For example, a source control server manages each merger or commitment of work product or code and stores the work product in a source code repository” [0023] “The source control server 208 creates a component versioning list for tracking changes in computer files and facilitating collaborative work among teams of developers… The source control server 208 manages documents, websites, and/or other collections of information…The source code repository stores metadata for a set of files and/or directory structure.”) and the source code repository stores metadata for a set of files pertaining to collections of information (first set of components) and source code.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Hanner into the teaching of Mosuoka, Bell, Lidstrom because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to accommodate different types of metadata for “cloud computing resource allocation and management such that required service levels are met” (Hanner, [0059]).
As per claim 7, claim 5 is incorporated, Mosuoka, Bell, Lidstrom fail to disclose “wherein the metadata comprises documentation associated with the first set of components”
However, Hanner teaches the above limitation at least by ([0011] “Continuous integration refers to merging the work product of development individuals and/or teams working on different components of an application into a shared code repository. For example, a source control server manages each merger or commitment of work product or code and stores the work product in a source code repository” [0023] “The source control server 208 creates a component versioning list for tracking changes in computer files and facilitating collaborative work among teams of developers…The source code repository stores metadata for a set of files and/or directory structure.”) and the source code repository stores metadata for a set of files (documentation) associated with source code (first set of components).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Hanner into the teaching of Mosuoka, Bell, Lidstrom because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to accommodate different types of metadata for “cloud computing resource allocation and management such that required service levels are met” (Hanner, [0059]).
As per claim 8, claim 5 is incorporated, Mosuoka, Bell, Lidstrom fail to disclose “wherein the metadata comprises libraries associated with the first set of components”
However, Hanner teaches the above limitation at least by ([0011] “Continuous integration refers to merging the work product of development individuals and/or teams working on different components of an application into a shared code repository. For example, a source control server manages each merger or commitment of work product or code and stores the work product in a source code repository” [0023] “The source control server 208 creates a component versioning list for tracking changes in computer files and facilitating collaborative work among teams of developers…The source code repository stores metadata for a set of files and/or directory structure.”) and the source code repository stores metadata for files and directory structures (libraries) associated with source code (first set of components).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Hanner into the teaching of Mosuoka, Bell, Lidstrom because the references similarly disclose the processing of data that satisfies quality of service requirements such as service level objectives. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to accommodate different types of metadata for “cloud computing resource allocation and management such that required service levels are met” (Hanner, [0059]).
Claims 15-17 recite similar claim limitations as the system of claims 6-8, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169